KRISPY KREME DOUGHNUTS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT

     THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
______________ (the “Grant Date”), by and between Krispy Kreme Doughnuts, Inc.,
a North Carolina corporation having its principal office at 370 Knollwood
Street, Winston-Salem, North Carolina 27103 (the “Corporation”), and
______________ (the “Optionee”).

W I T N E S S E T H:

     WHEREAS, the Board of Directors and shareholders of the Corporation have
approved the Krispy Kreme Doughnuts, Inc. 2000 Stock Incentive Plan (the
“Plan”), for the purposes and subject to the provisions set forth in the Plan;

     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Corporation (the “Committee”) has, on
behalf of the Corporation, granted to Optionee an option to purchase shares of
the Corporation’s Common Stock, no par value per share (the “Common Stock” or
the “Stock”), as set forth below; and

     WHEREAS, this Agreement evidences the grant of such option pursuant to the
Plan.

     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1. Summary of Grant

Number of Shares:
Option Exercise Price:
Date of Grant:

2. Grant of Option

     This Agreement sets forth the terms of a nonqualified option granted to the
Optionee to purchase from the Corporation, during the period specified in
Sections 3 and 4 of this Agreement, a total of ______________ shares of Common
Stock, at the purchase price of ______________ per share (the “Exercise Price”),
in accordance with the terms and conditions stated in this Agreement. The shares
of Common Stock subject to the option granted hereby are referred to below as
the “Shares,” and the option to purchase such Shares is referred to below as the
“Option.”

3. Vesting and Exercise of Option

     The Option shall vest and become exercisable in increments in accordance
with the schedule set forth below, provided that the Option shall vest and
become exercisable with respect to an increment as specified only if the
Optionee has not incurred a Termination of Employment prior to the vesting date
with respect to such increment:

     (a) no portion of the Option shall vest or become exercisable prior to the
first anniversary of the Grant Date;

     (b) on the first anniversary of the Grant Date one fourth of the number of
shares in the Option (as indicated in Section 1) shall vest and become
exercisable;

     (c) on the second anniversary of the Grant Date an additional one fourth of
the number of shares in the Option (as indicated in Section 1) shall vest and
become exercisable;

     (d) on the third anniversary of the Grant Date an additional one fourth of
the number of shares in the Option (as indicated in Section 1) shall vest and
become exercisable; and

--------------------------------------------------------------------------------

     (e) on the fourth anniversary of the Grant Date the remaining one fourth of
the number of shares in the Option (as indicated in Section 1) shall vest and
become exercisable.

     Notwithstanding the vesting provisions described above, the Option shall
vest and become exercisable with respect to 100% of the Shares upon the
Optionee’s Termination of Employment if the Optionee’s Termination of Employment
is due to his or her Retirement, death or Disability.

     The schedule set forth above is cumulative, so that Shares as to which the
Option has become vested and exercisable pursuant to the provisions above may be
purchased pursuant to exercise of the Option at any date subsequent to vesting
but prior to termination of the Option. The Option may be exercised at any time
and from time to time to purchase up to the number of Shares as to which it is
then vested and exercisable.

     The Option will become vested and exercisable in full upon a Change in
Control, provided that Optionee has not incurred a Termination of Employment
prior to the date of such Change in Control. In the event of a Change in
Control, the Board, in its sole discretion, may send Optionee prior written
notice of the effectiveness of such event and the last day on which Optionee may
exercise the Option. In such event, Optionee may, upon compliance with all of
the terms of this Agreement and the Plan, purchase any or all of the Shares with
respect to which the Option is vested and exercisable on or prior to the last
day specified in such notice, and, to the extent the Option is not exercised, it
shall terminate at 5:00 P.M., Eastern Standard Time, on the last day specified
in such notice. For purposes hereof, Change in Control shall have the meaning
set forth in the Plan, except in the case of a transaction described in clauses
(1) or (3) of paragraph (b) of such definition, the consummation of such a
transaction, rather than the approval by shareholders of the Corporation of such
transaction or agreement to effect such a transaction, shall constitute a Change
in Control.

4. Termination of Option

     Unless adjusted by the Committee in its sole discretion, the Option shall
remain exercisable as specified in Section 3 above until 5:00 p.m., Eastern
Standard Time, on the earliest to occur of the dates specified below, upon which
date the Option shall terminate:

     (a) the date all of the Shares are purchased pursuant to the terms of this
Agreement;

     (b) upon the expiration of 90 days following the Optionee’s Termination of
Employment for any reason other than his or her Retirement, death, Disability,
or for Cause;

     (c) upon the expiration of 180 days following Optionee’s Termination of
Employment on account of his or her Disability;

     (d) upon the expiration of 360 days following Optionee’s Termination of
Employment on account of his or her death;

     (e) immediately upon Optionee’s Termination of Employment for Cause, as
defined below in Section 21(a);

     (f) on the last date specified in the notice described in Section 3 above
in the event of a Change in Control; or

     (g) on the ten year anniversary of the Grant Date (the “Expiration Date”).

     Upon its termination, the Option shall have no further force or effect and
Optionee shall have no further rights under the Option or to any Shares which
have not been purchased pursuant to prior exercise of the Option.

5. Manner of Exercise of Option

     (a) Exercise. The Option may be exercised only by (i) Optionee’s
completion, execution and delivery to the Corporation of a notice of exercise
and (ii) the payment to the Corporation, pursuant to the terms of this
Agreement, of an amount equal to the Exercise Price multiplied by the number of
Shares being purchased as specified in Optionee’s notice of exercise (the
“Purchase Price”). Optionee’s notice of exercise shall be given in the manner
specified in Section 10 but any exercise of the Option shall be effective only
when the items required by the preceding sentence are actually received by the
Corporation. The notice of exercise shall be in

2

--------------------------------------------------------------------------------

the form attached to this Agreement. Notwithstanding anything to the contrary in
this Agreement, the Option may be exercised only if compliance with all
applicable federal and state securities laws can be effected, with the Committee
being the final arbitrator thereof, in its sole and absolute discretion, in the
event of any dispute between the Corporation and the Optionee with regard to the
interpretation of such laws.

     (b) Form of Payment. Payment of the Purchase Price may be made (i) by check
payable to the order of the Corporation for an amount in U.S. dollars equal to
the Purchase Price of such Shares; (ii) by authorizing a third party to sell a
portion of the Shares acquired upon exercise of the Option and remit to the
Corporation a sufficient portion of the sales proceeds to pay the full Purchase
Price; or (iii) by combining the above methods.

     (c) Issuance and Delivery of Shares. As soon as practicable following
receipt of such notice and payment, the Corporation shall notify the Optionee of
any payment required under subsection (d) below. The Corporation shall deliver a
certificate or certificates for the Shares to the Optionee as soon as
practicable after the Optionee has made any payment required under subsection
(d) below. Shares issued pursuant to the exercise of this option will be issued
only in the name of Optionee and may not be transferred into the name of any
agent of or nominee for Optionee until such time as Optionee has complied with
the terms of this Agreement.

     (d) Withholding Obligation. Issuance of Shares upon exercise of the Option
shall be subject to the condition that the Optionee shall pay to the
Corporation, in addition to the Purchase Price, the minimum amount the
Corporation is required by law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with such exercise of the Option, if any. In lieu of the payment specified in
this paragraph, Optionee may satisfy the obligation, in whole or in part, by the
methods specified in subsection (b) above.

     (e) Deferral of Issuance of Shares. Anything in this Agreement to the
contrary notwithstanding, if, at any time specified herein for the issuance of
Shares to Optionee, any law, or any regulation or requirement of the Securities
and Exchange Commission or other governmental authority having jurisdiction over
such matter shall require either the Corporation or Optionee to take any action
in connection with the Shares then to be issued, the issuance of such Shares
shall be deferred until such action shall have been taken; the Corporation shall
be under no obligation to take such action; and the Corporation shall have no
liability whatsoever as a result of the non-issuance of such shares, except to
refund to Optionee any consideration tendered in respect of the Purchase Price.

     (f) Stop Transfer Instructions. The Corporation may impose stop-transfer
instructions with respect to any Shares (or other securities) subject to any
restriction set forth in this Agreement until the restriction has been satisfied
or terminates.

6. Restrictions on Transfer of Option

     (a) Except as otherwise provided in subsections (b), (c) and (d) below, the
Option may not be sold, exchanged, delivered, assigned, bequeathed or gifted,
pledged, mortgaged, hypothecated or otherwise encumbered, transferred or
permitted to be transferred, or otherwise disposed of, whether voluntarily,
involuntarily or by operation of law (including, without limitation, the laws of
bankruptcy, intestacy, descent and distribution or succession) or on an absolute
or contingent basis. For purposes of this Section, any reference to Optionee
shall (when applicable) be deemed to be and include references to Optionee’s
estate, executors or administrators, personal or legal representatives and
transferees (direct or indirect).

     (b) If permitted by the Committee, Optionee may transfer this Option to
members of his or her Immediate Family (as defined below), to one or more trusts
for the benefit of such Immediate Family members, to one or more partnerships
where such Immediate Family members are the only partners, or to one or more
limited liability companies (or similar entities) where such Immediate Family
members are the only members or beneficial owners of the entity, if (i) the
Optionee does not receive any consideration in any form whatsoever for such
transfer, (ii) such transfer is permitted under applicable tax laws, and (iii)
if the Optionee is an “Insider,” such transfer is permitted under Rule 16b-3 of
the Exchange Act as in effect from time to time. For purposes hereof, “Immediate
Family” means the Optionee and the Optionee’s spouse, children and
grandchildren.

3

--------------------------------------------------------------------------------

     (c) In the event of Optionee’s death, the Option may be transferred to any
executor, administrator, personal or legal representative, legatee, heir or
distributee of the estate of Optionee.

     (d) In the event of Optionee’s divorce, Optionee may transfer some or all
of the Option to his or her former spouse incident to Optionee’s divorce from
the former spouse.

     (e) As a condition precedent to the transfer of the Option, each and every
prospective transferee shall (i) provide or cause to be provided to the
Corporation, at its request, sufficient evidence of the legal right and
authority of such prospective transferee to have the Option so transferred and
(ii) comply with the provisions of this Agreement. Any Option so transferred
pursuant to this Section shall continue to be subject to the same terms and
conditions in the hands of the transferee as were applicable to said Option
immediately prior to the transfer thereof, and any reference in this Agreement
to the performance of services for the Corporation by the Optionee shall
continue to refer to the performance by the transferring Optionee.

7. Rights Prior to Exercise

     Optionee shall not be deemed for any purpose to be a shareholder of the
Corporation with respect to any Shares as to which this Option shall not have
been exercised and payment made as hereby provided and a stock certificate for
such Shares actually issued to Optionee. No adjustment will be made for
dividends or other rights for which the record date is prior to the date of such
issuance.

8. Employment of Optionee

     Nothing in this Agreement shall be construed as constituting a commitment,
guarantee, agreement or understanding of any kind or nature that the
Corporation, any Subsidiary or affiliate shall continue to employ Optionee, nor
shall this Agreement affect in any way the right of the Corporation, any
Subsidiary or affiliate to terminate the employment or other service of Optionee
at any time and for any reason. By Optionee’s execution of this Agreement,
Optionee acknowledges and agrees that Optionee’s employment or other service to
the Corporation, any Subsidiary or affiliate is “at will.” No change of
Optionee’s duties with respect to the Corporation, any Subsidiary or affiliate
shall result in, or be deemed to be, a modification of any of the terms of this
Agreement. Optionee acknowledges and agrees that the award and acceptance of the
Options pursuant to this Agreement does not entitle Optionee to future grants
under the Plan or any other plan.

9. Burden and Benefit

     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Corporation, whether by merger,
consolidation or the sale of all or substantially all of the Corporation’s
assets.

     (b) This Agreement shall be binding upon and inure to the benefit of
Optionee and his or her legal representative and any person to whom the Options
may be transferred by will, the applicable laws of descent and distribution, or
otherwise in accordance with the terms of the Plan.

10. Notices

     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Corporation, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of Optionee, to Optionee’s address as shown on the Corporation’s records.

11. Specific Performance

     Strict compliance by Optionee shall be required with each and every
provision of this Agreement. The parties hereto agree that the Shares are
unique, that Optionee’s failure to perform the obligations provided by this
Agreement will result in irreparable damage to the Corporation and that specific
performance of Optionee’s obligations may be obtained by suit in equity.

4

--------------------------------------------------------------------------------

12. Entire Agreement

     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the Option and Shares and
that there are no promises, agreements, conditions, understandings, warranties,
or representations, oral or written, express or implied between the parties with
respect to the Option and Shares other than as set forth in this Agreement and
in the Plan. Any modifications or any waiver of any provision contained in this
Agreement shall not be valid unless made in writing and signed by the person or
persons sought to be bound by such waiver or modifications.

13. Severability

     The provisions of the Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.

14. Waiver

     The waiver by the Corporation of a breach of any provision of this
Agreement by the Optionee shall not operate or be construed as a waiver of any
subsequent breach by the Optionee.

15. Terms and Conditions of Plan

     The Option and the terms and conditions set forth herein are subject in all
respects to the terms and conditions of the Plan (which are incorporated herein
by reference). Except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan. To the extent that any conflict may exist between any term or provision of
this Agreement and any term or provision of the Plan, such term or provision of
the Plan shall control.

16. Authority of Committee

     All determinations made by the Committee with respect to the
interpretation, construction and application of any provision of this Agreement
shall be final, conclusive and binding on the parties.

17. Covenants and Representations of Optionee

     Optionee represents, warrants, covenants and agrees with the Corporation as
follows:

     (a) Optionee has not relied upon the Corporation with respect to any tax
consequences related to the grant or exercise of this Option, or the disposition
of Shares purchased pursuant to its exercise. Optionee acknowledges that, as a
result of the grant and/or exercise of the Option, Optionee may incur a
substantial tax liability. Optionee assumes full responsibility for all such
consequences and the filing of all tax returns and elections Optionee may be
required or find desirable to file in connection therewith.

     (b) Optionee will not distribute or resell any Shares (or other securities)
issuable upon exercise of the Option granted hereby in violation of law.
Optionee shall comply with all provisions of the Corporation’s Securities
Trading Policy and the Corporation’s Stock Ownership Guidelines, each as in
effect from time to time.

     (c) The agreements, representations, warranties and covenants made by
Optionee herein with respect to the Option shall also extend to and apply to all
of the Shares issued to Optionee from time to time pursuant to exercise of the
Option. Acceptance by Optionee of any certificate representing Shares shall
constitute a confirmation by Optionee that all such agreements, representations,
warranties and covenants made herein continue to be true and correct at that
time.

5

--------------------------------------------------------------------------------

18. Limitation of Liability

     The liability of the Corporation under this Agreement and in the award of
the Shares hereunder is limited to the obligations set forth herein with respect
to such award, and nothing herein contained shall be interpreted as imposing any
liability in favor of the Optionee or any others with respect to any loss, cost
or expense which Optionee or any others may incur in connection with or arising
out of any transaction involving the Shares.

19. Governing Law

     This Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
conflict of laws provisions thereof.

20. Definitions

     (a) “Retirement” shall mean the Optionee’s Termination of Employment at a
time when for an Optionee, the sum of the Optionee’s age and years of employment
with the Corporation, its Subsidiaries and affiliates equals or exceeds 65.

     (b) “Termination of Employment” means the discontinuance of the Optionee’s
service relationship with the Corporation, its Subsidiaries and affiliates,
including but not limited to service as an Optionee of the Corporation, its
Subsidiaries and affiliates, as a non-Optionee member of the board of directors
of the Corporation, or as a consultant or advisor to the Corporation, its
Subsidiaries and affiliates. Except to the extent provided otherwise in an
Agreement or determined otherwise by the Committee, a Termination of Employment
shall not be deemed to have occurred if the capacity in which the Optionee
provides service to the Corporation changes (for example, a change from
consultant status to Optionee status or vice versa) or if the Optionee transfers
among the various entities constituting the Corporation and its Subsidiaries and
affiliates, so long as there is no interruption in the provision of service by
the Optionee to the Corporation and its Subsidiaries and affiliates. The
determination of whether an Optionee has incurred a Termination of Employment
shall be made by the Committee in its discretion. An Optionee shall not be
deemed to have incurred a Termination of Employment if the Optionee is on
military leave, sick leave, or other bona fide leave of absence approved by the
Corporation of 180 days or fewer (or any longer period during which the Optionee
is guaranteed reemployment by statute or contract.) In the event an Optionee’s
leave of absence exceeds this period, he or she will be deemed to have incurred
a Termination of Employment on the day following the expiration date of such
period.

21. Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts

     In return for granting the Option to Optionee, Optionee agrees to the
following restrictions:

     (a) Optionee expressly agrees and covenants that during the Restricted
Period (as defined below), Optionee shall not, without the prior written consent
of the Corporation, directly or indirectly:

     (i) own, manage, control, participate in, consult with, become employed by
or otherwise render services to any Competitive Business (as defined below) in
the Territory (as defined below), except that it shall not be considered a
violation of this clause for the Optionee to be a passive owner of not more than
two percent of the outstanding stock of any class of any corporation which is
publicly traded, so long as Optionee has no active participation in the business
of such corporation;

     (ii) induce or attempt to induce any customer, supplier, client or other
business relation of the Corporation or its affiliates to cease doing business
with the Corporation or its affiliates if such cessation could reasonably be
expected to result in material harm to the Corporation;

     (iii) induce or attempt to induce any Optionee of the Corporation or its
affiliates to leave the employ of the Corporation or its affiliates, or in any
way interfere with the relationship between the Corporation or its affiliates
and any person employed by them; or

     (iv) violate the Corporation’s Securities Trading Policy.

     (b) Optionee expressly agrees and covenants that Optionee will not, without
the prior written consent of the Corporation, directly or indirectly, disclose
or use at any time before or after Optionee’s Termination of Employment any
Confidential Information (as defined below) of which Optionee is or becomes
aware, whether

6

--------------------------------------------------------------------------------

or not such information is developed by Optionee, except to the extent such
disclosure or use is directly related to and appropriate in connection with
Optionee’s performance of duties assigned to Optionee by the Corporation or its
affiliates. Under all circumstances and at all times, Optionee will take all
appropriate steps to safeguard Confidential Information in his or her possession
and to protect it against disclosure, misuse, espionage, loss and theft.

     (c) If the Committee determines that Optionee has violated any provisions
of this Section 21 or that Optionee’s employment has been terminated for Cause,
then Optionee agrees and covenants that:

     (i) Optionee shall automatically forfeit any rights Optionee may have with
respect to the Option as of the date of such determination; and

     (ii) if Optionee has exercised all or any part of the Option within the
twelve-month period immediately preceding a violation of this Section 21 or
termination of Optionee’s employment for Cause, upon the Corporation’s demand,
Optionee shall immediately deliver to the Corporation an amount equal to the
gain realized by Optionee upon such exercise (the excess of the aggregate Fair
Market Value, on the date of exercise, of the Common Stock received upon
exercise over the aggregate exercise price of the Option with respect to such
Common Stock, then less any taxes paid which are not refundable or for which the
Optionee does not otherwise receive a tax credit or other form of
reimbursement).

     (d) Definitions. For purposes of this Section 21, the following definitions
shall apply:

     (i) “Competitive Business” means any business listed on Exhibit A hereto.

     (ii) “Confidential Information” means information that is not generally
known to the public and that was or is used, developed or obtained by the
Corporation or its affiliates in connection with the business of the Corporation
or its affiliates and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how”, customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software and financial information. It shall not include
information (a) required to be disclosed by court or administrative order; (b)
lawfully obtainable from other sources or which is in the public domain through
no fault of Optionee; or (c) the disclosure of which is consented to in writing
by the Corporation.

     (iii) “Restricted Period” means the period during which Optionee is
employed by the Corporation or an affiliate and twelve months following the date
that Optionee ceases to be employed by the Corporation or an affiliate for any
reason whatsoever.

     (iv) “Territory” means:

     (A) The entire United States and any other country where the Corporation or
any of its Subsidiaries, joint venturers, franchisees or affiliates has operated
a retail facility at which the Corporation’s products have been sold at any time
in the one-year period ending on the last day of Optionee’s employment with the
Corporation or its affiliates;

     (B) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States;

     (C) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Corporation or any of its
Subsidiaries, joint venturers, franchisees or affiliates has operated a retail
facility at which the Corporation’s products have been sold at any time in the
one-year period ending on the last day of Optionee’s employment with Corporation
or its affiliates;

     (D) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Corporation’s
products have been sold at any time in the one-year period ending on the last
day of Optionee’s employment with the Corporation or its affiliates; and

7

--------------------------------------------------------------------------------

     (E) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.

     (e) The Corporation may require Optionee, in connection with the exercise
of the Option, to certify in a manner acceptable to the Corporation that
Optionee has not violated the terms of this Section 21 and may decline to give
effect to such exercise if Optionee fails so to certify. If Optionee is required
to repay any Option gain to the Corporation pursuant to this Section 21,
Optionee shall pay such amount in such manner and on such terms and conditions
as the Corporation may require, and the Corporation shall be entitled to
withhold or set-off against any other amount owed to Optionee by the Corporation
or any of its affiliates (other than any amount owed to Optionee under any
retirement plan intended to be qualified under Section 401(a) of the Code) up to
any amount sufficient to satisfy any unpaid obligation of Optionee under this
Section 21.

     (f) Optionee acknowledges and agrees that the period, scope and geographic
areas of restriction imposed upon Optionee by the provisions of Section 21 are
fair and reasonable and are reasonably required for the protection of the
Corporation. In the event that any part of this Agreement, including, without
limitation, Section 21, is held to be unenforceable or invalid, the remaining
parts of Section 21 and this Agreement shall nevertheless continue to be valid
and enforceable as though the invalid portions were not a part of this
Agreement. If any one of the provisions in this Section 21 is held to be
excessively broad as to period, scope and geographic areas, any such provision
shall be construed by limiting it to the extent necessary to be enforceable
under applicable law.

     (g) Optionee acknowledges that breach by Optionee of this Agreement would
cause irreparable harm to the Corporation and that, in the event of such breach,
the Corporation shall have, in addition to monetary damages and other remedies
at law, the right to an injunction, specific performance and other equitable
relief to prevent violations of your obligations hereunder.

     (h) If the Corporation is required to prepare an accounting restatement due
to the material noncompliance of the Corporation as a result of misconduct
pertaining to any financial reporting requirement under the securities laws
(“Misconduct”), and such Misconduct is the result of actions taken by either the
Chief Executive Officer and/or the Chief Financial Officer, then such of the
Chief Executive Officer and/or the Chief Financial Officer as have committed
such Misconduct as determined by the Committee shall reimburse the Corporation
for (1) any bonus or other incentive-based or equity-based compensation received
by either or both of them, as applicable, from the Corporation during the
12-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurs) of the financial
document embodying the financial reporting requirement that gives rise to the
restatement; and (2) any profits realized by either or both of them, as
applicable, from the sale of securities of the Corporation during that 12-month
period.

22. Holding Period After Resignation or Termination

     In return for granting the Option to Optionee, Optionee agrees that in the
event of Optionee’s Termination of Employment in a manner that would otherwise
permit Optionee to exercise Optionee’s Options after leaving employment by the
Corporation, Optionee will nevertheless delay making any transactions in the
Corporation’s stock until such time as the Corporation has filed its next
succeeding quarterly (10-Q) or annual (10-K) financial filing, as applicable,
with the U. S. Securities and Exchange Commission.

8

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Corporation and Optionee have executed this
Agreement hereto as of the day and year first above written.

KRISPY KREME DOUGHNUTS, INC.      By:      Title:            OPTIONEE     
Signature:    Printed Name:    


 

9

--------------------------------------------------------------------------------

STOCK OPTION EXERCISE FORM

This form must be completed and returned to Krispy Kreme’s Chief Financial
Officer on or before 1:00 p.m. Eastern Standard Time on date of exercise.

NAME (please print):  SOCIAL SECURITY NO.:      SECTION I      HOME ADDRESS: 
WORK ADDRESS:      HOME TELEPHONE:  WORK TELEPHONE: 


SECTION II: I wish to exercise the following options:

A  B  C  D    NUMBER OF  EXERCISE  TOTAL PURCHASE PRICE:  GRANT DATE  OPTIONS 
PRICE  (COLUMN B x COLUMN C)                                  TOTAL        


SECTION III        SECTION IV      I elect to pay my taxes on this transaction 
I elect to pay for my shares (check one):  (check one):      £       Broker
assisted Cashless Exercise for        £       Sell shares to cover taxes
(Cashless Exercise for  Cash  Cash/Stock)    £ Cash Purchase by Check (payable
to  £ Check (payable to Krispy Kreme Doughnuts, Inc.)  Krispy Kreme Doughnuts,
Inc.)  (required for Cash Purchases) 

 



    Signature    Date of Exercise 


Return  KRISPY KREME DOUGHNUT  form to:        CORPORATION    ATTN: Chief
Financial Officer    P.O. Box 83    Winston-Salem, NC 27102  Phone: 336-725-2981


10

--------------------------------------------------------------------------------